 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10

11    OSCAR PEREZ-MARQUEZ,                            Case No. 2:17-cv-01501-RFB-PAL
12                      Petitioner,                   ORDER
13           v.
14    JO GENTRY, et al.,
15                      Respondents.
16

17          On February 12, 2019, the court granted the motion of Mary Lou Wilson to withdraw as

18   counsel for petitioner. ECF No. 45. On February 25, 2019, the court appointed David K. Neidert

19   to represent petitioner. ECF No. 46.

20          The court will give Neidert time to become familiar with the case. The operative petition

21   is the proper-person first amended petition. ECF No. 18. When the court provisionally appointed

22   the Federal Public Defender and subsequently appointed Wilson, the court gave petitioner leave

23   to file a counseled second amended petition. ECF No. 24, ECF No. 42. Petitioner still needs to

24   file that second amended petition.

25   ///

26   ///

27   ///

28   ///
 1          IT THEREFORE IS ORDERED that petitioner will have ninety (90) days from the date of
 2   entry of this order to file a second amended petition for a writ of habeas corpus.
 3          DATED: March 7, 2019.
 4                                                                ______________________________
                                                                  RICHARD F. BOULWARE, II
 5                                                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
